Exhibit 10.3

 

SILICON GRAPHICS, INC.

 

AMENDED AND RESTATED

1996 SUPPLEMENTAL NON-EXECUTIVE

EQUITY INCENTIVE PLAN

 

1. Purpose of the Plan. The purpose of the Silicon Graphics, Inc. 1996
Supplemental Non-Executive Equity Incentive Plan (the “Plan”) is to promote the
long-term success of Silicon Graphics, Inc. (“SGI”) by providing supplemental
equity incentives to non-executives of the Company to address special
circumstances identified from time to time by the Compensation and Human
Resources Committee (the “Committee”) appointed by the Board of Directors of SGI
(the “Board”), which could without limitation include special retention programs
addressing exceptional competitive pressures in the market for technical
personnel, special recognition programs for outstanding performance, and other
circumstances outside of the normal course.

 

2. Eligibility. Stock Awards (“Rights”) and Options may be granted to Eligible
Employees. If otherwise eligible, an Employee who has been granted an Option or
Right may be granted additional Options or Rights.

 

3. Stock Subject to the Plan.

 

(a) Subject to Section 11 of the Plan, the maximum aggregate number of shares of
Common Stock of the Company (“shares”) that may be issued pursuant to Options
and Rights granted to participants under the Plan shall be 22,500,000 shares. If
shares issued pursuant to a Stock Award are forfeited or otherwise reacquired by
the Company, or if an Option or Right expires or becomes unexercisable without
having been exercised in full, the reacquired or unpurchased shares,
respectively, that were subject thereto shall become available for future grant
or sale under the Plan (unless the Plan has terminated). At no time shall the
total number of securities issuable upon exercise of all outstanding options and
the total number of shares provided for under any stock bonus or similar plan or
agreement of the Company exceed 30% of the then outstanding securities of the
Company (including convertible securities on an as if converted basis), unless a
higher percentage is approved by at least two-thirds of the outstanding
securities entitled to vote.

 

(b) Any shares issued under the Plan may consist in whole or in part of
authorized and unissued shares or of treasury shares, and no fractional shares
shall be issued under the Plan. Cash may be paid in lieu of any fractional
shares in settlement of awards under the Plan.



--------------------------------------------------------------------------------

4. Plan Administration.

 

(a) Committee. The Committee shall be responsible for administering the Plan.
The Committee shall have full and exclusive power to interpret the Plan and to
adopt such rules, regulations and guidelines for carrying out the Plan as it may
deem necessary or proper. This power includes, but is not limited to, selecting
award recipients, establishing all award terms and conditions and adopting
modifications, amendments and procedures, including subplans and the like as may
be necessary to comply with provisions of the laws and applicable regulatory
rulings of countries in which the Company operates in order to assure the
viability of awards granted under the Plan and to enable participants employed
in such countries to receive advantages and benefits under the Plan and such
laws and rulings.

 

(b) Effect of Committee’s Decision. The Committee’s decisions, determinations
and interpretations shall be final and binding on all Optionees and any other
holders of Options or Rights.

 

5. Duration of the Plan. The Plan shall continue in effect for a term of ten
(10) years from January 13, 2006, unless sooner terminated by the Board under
the terms of the Plan.

 

6. Awards. The Committee shall determine the type or types of award(s) to be
made to each participant. Awards may be granted singly, in combination or in
tandem. Awards also may be made in combination or in tandem with, in replacement
of, as alternatives to, or as the payment form for grants or rights under any
other employee or compensation plan of the Company, including the plan of any
acquired entity. The types of awards that may be granted under the Plan are
Options and Stock Awards.

 

7. Options.

 

(a) Options; Number of Shares. The Committee, in its discretion, may grant
Options to eligible participants. Each Option shall be evidenced by a Notice of
Grant that shall specify the number of shares to which it pertains and be in
such form and contain such provisions as the Committee shall from time to time
deem appropriate. Without limiting the foregoing, the Committee may at any time
authorize the Company, with the consent of the respective recipients, to issue
new Options or Rights in exchange for the surrender and cancellation of
outstanding Options or Rights. Option agreements shall contain the following
terms and conditions:

 

(i) Exercise Price. The per share exercise price for the shares issuable
pursuant to an Option shall be such price as is determined by the Committee;
provided that the per share exercise price shall be no less than 85% of the Fair
Market Value per share on the date of grant; provided further that in the case
of an Option that is granted to an eligible participant who, at the time of the
grant of such Option, owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per share exercise price shall be no less than 110% of the Fair
Market Value of the Common Stock on the date the Option is granted.



--------------------------------------------------------------------------------

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Committee shall determine the terms and conditions to be satisfied before shares
may be purchased, including the dates on which shares subject to the Option may
first be purchased. The Committee may specify that an Option may not be
exercised until the completion of a service period specified at the time of
grant. (Any such period is referred to herein as the “waiting period.”) Options
shall become exercisable at the rate of at least 20% per year over five years
from the date of grant. At the time an Option is granted, the Committee shall
fix the period within which the Option may be exercised, which shall not be
earlier than the end of the waiting period, if any, nor later than one hundred
twenty (120) months, from the date of grant.

 

(iii) Form of Payment. The consideration to be paid for the shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Committee and may consist entirely of:

 

(1) cash;

 

(2) check;

 

(3) other shares that (a) in the case of shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (b) have a Fair Market Value on the date of surrender not greater
than the aggregate exercise price of the shares as to which said Option shall be
exercised;

 

(4) delivery of a properly executed exercise notice together with such other
documentation as the Committee and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to SGI of the sale or loan
proceeds required to pay the exercise price;

 

(5) any combination of the foregoing methods of payment; or

 

(6) such other consideration and method of payment for the issuance of shares to
the extent permitted by Applicable Laws.

 

(iv) Other Provisions. Unless otherwise determined by the Committee at the time
of grant, each Option shall provide that in the event of a change in control of
the Company (as specified by the Committee), any Optionee’s Options will become
exercisable in full if, within twenty-four (24) months after a change in control
of the Company, the Optionee’s employment is terminated without cause or the
Optionee resigns due to certain involuntary relocations or reductions in
compensation, as specified by the Committee. Each Option granted under the Plan
may contain such other terms, provisions and conditions not inconsistent with
the Plan as may be determined by the Committee.



--------------------------------------------------------------------------------

(v) Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, promissory note or shares, an Option previously granted, based
on such terms and conditions as the Committee shall establish and communicate to
the Optionee at the time that such offer is made.

 

(b) Method of Exercise.

 

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Committee and as shall be permissible under the terms of the
Plan.

 

An Option may not be exercised for a fraction of a share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Committee and permitted by the Option
Agreement, consist of any consideration and method of payment allowable under
subsection 7(a)(iii) of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the stock certificate is issued, except as provided in
Section 11 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
shares that thereafter shall be available, both for purposes of the Plan and for
sale under the Option, by the number of shares as to which the Option is
exercised.

 

(ii) Termination of Employment Relationship. In the event an Optionee ceases to
be an Employee (other than as a result of the Optionee’s death or Disability),
the Optionee may exercise his or her Option, but only within such period of time
from the date of such termination as is determined by the Committee, which
period shall not be less than 30 days and, unless determined otherwise by the
Committee, only to the extent that the Optionee was entitled to exercise it at
the date of such termination (but in no event later than the expiration of the
term of such Option as set forth in the Option Agreement). To the extent that
Optionee was not entitled to exercise an Option at the date of such termination,
and to the extent that the Optionee does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option shall
terminate.



--------------------------------------------------------------------------------

(iii) Disability of Optionee. In the event an Optionee ceases to be an Employee
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option, but only within twelve (12) months from the date of such termination,
and, unless determined otherwise by the Committee, only to the extent that the
Optionee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option as set forth in the
Option Agreement). To the extent that Optionee was not entitled to exercise an
Option at the date of such termination, and to the extent that the Optionee does
not exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

(iv) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the deceased Optionee’s
Option by bequest or inheritance may exercise the Option, but only within twelve
(12) months following the date of death, and, unless determined otherwise by the
Committee, only to the extent that the Optionee was entitled to exercise it at
the date of death (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement). To the extent that Optionee was
not entitled to exercise an Option at the date of death, and to the extent that
the Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

 

8. Stock Awards. All or part of any Stock Award may be subject to conditions and
restrictions established by the Committee, and set forth in the award agreement,
which will include, but are not limited to, achievement of specific business
objectives and other measurements of individual, business unit or Company
performance measured over a period of not less than twelve (12) months.

 

9. Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Committee shall
determine, and with such restrictions as it may impose. The Committee also may
require or permit participants to elect to defer the issuance of shares or the
settlement of awards in cash under such rules and procedures as it may establish
under the Plan. The Committee may also provide that deferred settlements include
the payment or crediting of interest on the deferral amounts.

 

10. Transferability of Options and Rights. Unless otherwise determined by the
Committee to the contrary, Options and Rights may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee. The Committee may, in the manner
established by the Committee, provide for the transfer, without payment of
consideration, of an



--------------------------------------------------------------------------------

Option or Right by the Optionee to the Optionee’s “immediate family”. In such
case, the Option or Right will be exercisable only by such transferee. Following
a transfer, any such Options or Rights shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer. For
purposes of this Section 10, the Optionee’s “immediate family” shall include any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Optionee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the Optionee)
control the management of assets, and any other entity in which these persons
(or the Optionee) own more than fifty percent of the voting interests. A
transfer under a domestic relations order in settlement of marital property
rights is not a prohibited transfer for value.

 

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale
or Change of Control.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Right, and the number of shares of Common Stock that
have been authorized for issuance under the Plan but as to which no Options or
Rights have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option or Right, as well as the price per share
of Common Stock covered by each such outstanding Option or Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Right.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option or Right has not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed action. The Committee may, in the exercise of its sole discretion
in such instances, declare that any Option or Right shall terminate as of a date
fixed by the Committee and give each Optionee the right to exercise his or her
Option or Right as to all or any part of the Optioned Stock, including shares as
to which the Option or Right would not otherwise be exercisable.



--------------------------------------------------------------------------------

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and Right shall be assumed or an equivalent
Option or Right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation does not agree to assume the Option or to substitute an equivalent
option, the Committee may, in lieu of such assumption or substitution, provide
for the Optionee to have the right to exercise the Option or Right as to all or
a portion of the Optioned Stock, including shares as to which it would not
otherwise be exercisable. If the Committee makes an Option or Right exercisable
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Committee shall notify the Optionee that the Option or Right shall
be exercisable for such period as the Committee may designate, and the Option or
Right will terminate upon the expiration of such period. For the purposes of
this Section 11(c), the Option or Right shall be considered assumed if,
immediately following the merger or sale of assets, the Option or Right confers
the right to receive, for each share of Optioned Stock subject to the Option or
Right immediately prior to the merger or sale of assets, the consideration
(either stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares); provided that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its parent,
the Committee may, with the consent of the successor corporation and the
Optionee, provide for the consideration to be received upon the exercise of the
Option or Right, for each share of Optioned Stock subject to the Option or
Right, to be solely common stock of the successor corporation or its parent
equal in Fair Market Value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

 

12. Date of Grant. The date of grant of an Option or Right shall be, for all
purposes, the date on which the Committee makes the determination granting such
Option or Right, or such other later date as is determined by the Committee.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.

 

13. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Company, which agreement must be
in writing and signed by the Optionee and the Company.



--------------------------------------------------------------------------------

14. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Right unless the exercise of such Option or Right and the issuance and
delivery of such shares shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, Applicable Laws,
and the requirements of any stock exchange or quotation system upon which the
shares may then be listed or quoted, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Option or
Right, the Company may require the person exercising such Option or Right to
represent and warrant at the time of any such exercise that the shares are being
purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required.

 

15. Liability of Company. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained.

 

16. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of shares as shall be
sufficient to satisfy the requirements of the Plan.

 

17. Financial Statements. The Company shall provide financial statements at
least annually to each eligible participant during the period such person has
one or more Options outstanding, and in the case of an individual who acquired
Common Stock pursuant to the Plan, during the period such individual owns such
Common Stock. The Company shall not be required to provide such information if
the issuance of awards under the Plan is limited to key employees whose duties
in connection with the Company assure their access to equivalent information.

 

18. Definitions. As used herein, the following definitions shall apply:

 

(a) “Applicable Laws” means all applicable law, including without limitation,
the Code, Delaware General Corporation Law, and applicable federal and state
securities laws.

 

(b) “Code” means the Internal Revenue Code of 1986, as amended.

 

(c) “Common Stock” means the Common Stock of SGI.



--------------------------------------------------------------------------------

(d) “Company” means Silicon Graphics, Inc., and any entity that is directly or
indirectly controlled by the Company, or any entity in which the Company has a
significant equity interest, as determined by the Committee.

 

(e) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(f) “Eligible Employee” means an Employee who is not a vice-president or more
senior Employee.

 

(g) “Employee” means any person employed by the Company.

 

(h) “Fair Market Value” means, as of any date, the closing price for a share of
Common Stock as reported daily in The Wall Street Journal or a similar readily
available public source. If no sales of shares were made on such date, the
closing price of a share as reported for the preceding day on which sale of
shares were made shall be used.

 

(i) “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option or Stock Award grant. The Notice of Grant is
part of the Option Agreement and the Stock Award Agreement.

 

(j) “Option” means a nonstatutory stock option granted pursuant to the Plan.

 

(k) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

(l) “Optioned Stock” means the Common Stock subject to an Option or Right.

 

(m) “Optionee” means an Employee who holds an outstanding Option or Right.

 

(n) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code, or any successor provision.

 

(o) “Stock Award” means an award made or denominated in shares or equivalent in
value to shares pursuant to Section 8 of the Plan.

 

(p) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.